DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the quartz content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material” is indefinite and unclear since claim 1 recites “at least one second dielectric glass layer of the second dielectric glass layers having a lower quartz content than the first dielectric glass layer”. Therefore, based on the claim language of claim 5 the quartz content can be the same for the first dielectric glass layer and the second dielectric glass layers which will contradict claim 1. The examiner suggest clarification.
Claim 8 recites “the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 - 29 -parts by weight or less relative to 100 parts by weight of the glass material” is indefinite and unclear since claim 6 recites “the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer”. Therefore, based on the claim language of claim 8 the alumina content can be the same for the first dielectric glass layer and the second dielectric glass layers which will contradict claim 6. The examiner suggest clarification.
Claim 14 recites “the thickness is 75 µm or less” is indefinite and unclear since claim 13 recites “a thickness …10 µm to 100 µm” which broaden the lower limit of the thickness. The examiner suggests clarification.
Claim 19 recites “the quartz content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material” is indefinite and unclear since claim 1 recites “at least one second dielectric glass layer of the second dielectric glass layers having a lower quartz content than the first dielectric glass layer”. Therefore, based on the claim language of claim 5 the quartz content can be the same for the first dielectric glass layer and the second dielectric glass layers which will contradict claim 1. The examiner suggest clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. [WO 2017/122381].
Regarding Claim 1, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material and having a filler component containing at least quartz (see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower quartz content than the first dielectric glass layer (see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
Regarding Claim 2, Sakamoto et al. shows a difference (Wi-Ws) in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claim 3, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3).  
Regarding Claim 4, Sakamoto et al. shows the difference (Wi-Ws) in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material (see English translation, see Table 3).
Regarding Claim 5, Sakamoto et al. shows the quartz content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material (quartz content Ws of inner layer portion is 50% by weight or less and quartz content Wi of surface layer portions is 40%, see English translation).
Regarding Claim 9, Sakamoto et al. shows a multilayer coil component (Fig. 3 with teachings from Figs. 1-2) comprising: 
a component element assembly in which an inner conductor (32) is disposed (see Fig. 3, see English translation), the component element assembly including a first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) in which the inner conductor is embedded (see Fig. 3 and see also Fig. 1) and second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) that are thin layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 can be considered thin layers since the term “thin” is a relative term, also the green sheets forming the surface layer portions can be 50 µm) disposed on respective principal surfaces of the first dielectric glass layer (see Fig. 3 and see also Fig. 1), a primary component of each of the first dielectric glass layer (inner layer portion of element 33, see also element 3 of Fig. 1) and the second dielectric glass layers (surface layer portions of element 33, see also elements 4, 5 of Fig. 1) being formed of a glass material (see English translation, Tables 1-3), and at least one second dielectric glass layer of the second dielectric glass layers having a lower coefficient of linear expansion than the first dielectric glass layer (thermal expansion coefficient of at least one surface layer portion is less than thermal expansion coefficient of inner layer portion, see English translation, Tables 1-3); and 
an outer electrode (34 or 35) disposed on the surface of the component element assembly (see Fig. 3).
Regarding Claim 10, Sakamoto et al. shows a difference in a - 30 -coefficient of linear expansion between the first dielectric glass layer and the at least one second dielectric glass layer is 0.1 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).
Regarding Claim 11, Sakamoto et al. shows the difference in the coefficient of linear expansion is 0.4 ppm/° C. or more (difference in thermal expansion coefficient between the inner layer portion and the surface layer portion is 0.5 ppm/° C or more, see English translation).  
Regarding Claim 12, Sakamoto et al. shows each of the first dielectric glass layer and the second dielectric glass layers has a filler component (quartz, see English translation, Tables 1-3).
Regarding Claim 13, Sakamoto et al. shows a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).
Regarding Claim 14, Sakamoto et al. shows the thickness is 75 µm or less (surface layer portions of element 33, see also elements 4, 5 of Fig. 1, the green sheets forming the surface layer portions can be 50 µm, see English translation).  
Regarding Claim 15, Sakamoto et al. shows the at least one second dielectric glass layer is opposite a mounting substrate (surface layer portions of element 33, see also elements 4, 5 of Fig. 1 is opposite a mounting substrate such as a motherboard, see English translation).
Regarding Claim 16, Sakamoto et al. shows the primary component of the glass material is borosilicate-based glass (SiO2, B2O3, and M2O, see English translation, Tables 1-3).
Regarding Claim 19, Sakamoto et al. shows the quartz -31 -content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 parts by weight relative to 100 parts by weight of the glass material (quartz content Ws of inner layer portion is 50% by weight or less and quartz content Wi of surface layer portions is 40%, see English translation).
Regarding Claim 20, Sakamoto et al. shows each of the first dielectric glass layer and the second dielectric glass layers has a filler component (quartz, see English translation, Tables 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al.


Regarding Claims 2-4, Sakamoto et al. shows a difference (Wi-Ws) in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3), the difference (Wi-Ws) in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material (see English translation, see Table 3), and the difference (Wi-Ws) in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material (see English translation, see Table 3).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a difference in the quartz content between the first dielectric glass layer and the at least one second dielectric glass layer is 3 parts by weight or more relative to 100 parts by weight of the glass material, the difference in the quartz content is 5 parts by weight or more relative to 100 parts by weight of the glass material, and the difference in the quartz content is 10 parts by weight or less relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.
Regarding Claims 5 and 19, Sakamoto et al. shows the quartz content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material (quartz content Ws of inner layer portion is 50% by weight or less and quartz content Wi of surface layer portions is 40%, see English translation).
In the case where the partially overlapping ranges does not anticipate, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the quartz content in each of the first dielectric glass layer and the second dielectric glass layers is 40 to 60 - 29 -parts by weight relative to 100 parts by weight of the glass material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to achieve desirable thermal expansion coefficient and high strength and excellent insulation reliability (see English translation).  In re Aller, 105 USPQ 233.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 6, Sakamoto et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Kakiuchi et al. shows an electronic component (Figs. 7a-7b) teaching and suggesting the filler component contains alumina (Paragraph [0088]), and the at least one second dielectric glass layer (26a or 26b) has a higher alumina content than the first dielectric glass layer (24, Paragraph [0088], element 26a or 26b having a content of 40 wt% which is higher than element 24 having a content of 30 wt% or less).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. to facilitate transmissivities of visible light based on desirable operating characteristic (Paragraph [0088]).
Regarding Claim 7, Kakiuchi et al. shows the difference in the alumina content between the at least one second dielectric glass layer (26a or 26b) and the first dielectric glass layer (24) is 2 parts by weight or more relative to 100 parts by weight of the glass material (Paragraphs [0088], the difference in the alumina content between 26a or 26b and element 24 is 2 parts by weight or more relative to 100 parts by weight of the glass material since element 26a or 26b have a content of 40 wt% and element 24 have a content of 30 wt% or less).
Regarding Claim 8, Kakiuchi et al. shows the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraphs [0088], element 26a or 26b having a content of 40 wt% or less and element 24 having a content of 30 wt% or less).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. [CN 107887105].
Regarding Claim 6, Sakamoto et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Imaizumi et al. shows an electronic component (Figs. 1-2(a)) teaching and suggesting the filler component contains alumina (see English translation), and the at least one second dielectric glass layer (22) has a higher alumina content than the first dielectric glass layer (20, see English translation, element 22 having a content higher than element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. to improve mechanical strength (see English translation).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 6 above, and further in view of Kakiuchi et al. [U.S. Pub. No. 2017/0352467].
Regarding Claim 7, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer.
Kakiuchi et al. shows an electronic component (Figs. 7a-7b) teaching and suggesting the difference in the alumina content between the at least one second dielectric glass layer (26a or 26b) and the first dielectric glass layer (24) is 2 parts by weight or more relative to 100 parts by weight of the glass material (Paragraphs [0088], the difference in the alumina content between 26a or 26b and element 24 is 2 parts by weight or more relative to 100 parts by weight of the glass material).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the filler component contains alumina, and the at least one second dielectric glass layer has a higher alumina content than the first dielectric glass layer as taught by Kakiuchi et al. for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to facilitate transmissivities of visible light based on desirable operating characteristic (Paragraph [0088]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 6 above, and further in view of Kaneda [JP 2010-147098].
Regarding Claim 8, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Kaneda shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Paragraphs [0012], [0034]) in each of the first dielectric glass layer (10) and the second dielectric glass layers (20) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Paragraphs [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Kaneda for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to achieve excellent strength and high insulation resistance can be exhibited (Paragraph [0006]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. as applied to claim 6 above, and further in view of Akinobu et al. [WO 2005/098879].
Regarding Claim 8, Sakamoto et al. in view of Imaizumi et al. shows the claimed invention as applied above but does not explicitly show the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material.
Akinobu et al. shows an electronic component (Figs. 1-4) teaching and suggesting the alumina content (Abstract) in each of the first dielectric glass layer (1d to 1i) and the second dielectric glass layers (1a, 1b, 1k or 11) is 10 parts by weight or less relative to 100 parts by weight of the glass material (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the alumina content in each of the first dielectric glass layer and the second dielectric glass layers is 10 parts by weight or less relative to 100 parts by weight of the glass material as taught by Akinobu et al. for the device as disclosed by Sakamoto et al. in view of Imaizumi et al. to exhibit an enhanced mechanical strength of the ceramic article without detriment to low temperature sintering characteristics or electrical characteristics, and allows accurate and prompt judgment of the quality of the product (Abstract).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Sato et al. [U.S. Pub. No. 2014/0145816].
Regarding Claim 13, Sakamoto et al. shows the claimed invention as applied above.
In addition, Sato et al. shows a thickness of the at least one second dielectric glass (2B) layer is 10 µm to 100 µm (Paragraph [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Sato et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight which retain a shape of the coil unit arrangement layer (Paragraph [0033]) and achieve high Q value (Paragraph [0005]).
Regarding Claim 14, Sato et al. shows the thickness is 75 µm or less (Paragraph [0033]).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Imaizumi et al. [CN 107887105].
Regarding Claim 13, Sakamoto et al. shows the claimed invention as applied above.
In addition, Imaizumi et al. shows a thickness of the at least one second dielectric glass (22) layer is 10 µm to 100 µm (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a thickness of the at least one second dielectric glass layer is 10 µm to 100 µm as taught by Imaizumi et al. for the device as disclosed by Sakamoto et al. to have a compact design to reduce manufacture size and weight and to improve mechanical strength (see English translation).
Regarding Claim 14, Imaizumi et al. shows the thickness is 75 µm or less (see English translation, element 22 have a total thickness of 0.03 mm which is 30 µm and should be 15 µm each).  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Motomiya et al. [U.S. Patent No. 9,030,287].
Regarding Claim 16, Sakamoto et al. shows the claimed invention as applied above.
In addition, Motomiya et al. shows the primary component of the glass material is borosilicate-based glass (elements 12-1 to 12-5 and elements 15, 16 are made of borosilicate-based glass, Col. 3, Lines 17-33, Col. 5, Lines 64-67 to Col. 6, Lines 1-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the primary component of the glass material is borosilicate-based glass as taught by Motomiya et al. for the device as disclosed by Sakamoto et al. to effectively suppress mutual interference between magnetic field generating inside the common mode noise filter and external magnetic field (Col. 5, Lines 64-67 to Col. 6, Lines 1-13).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al.
Regarding Claim 17, Sakamoto et al. shows the claimed invention as applied above but does not explicitly disclose the inner conductor is formed into a spiral or helical shape.
However, having the inner conductor is formed into a spiral or helical shape would have been an obvious design choice based on intended and/or environmental use in order to achieve inductance values.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Kitamura [U.S. Patent No. 6,356,181].
Regarding Claim 17, Sakamoto et al. shows the claimed invention as applied above but does not explicitly disclose the inner conductor is formed into a spiral or helical shape.
Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the inner conductor (32 or 34) is formed into a spiral (Col. 5, Lines 18-28) or helical shape.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the inner conductor is formed into a spiral or helical shape as taught by Kitamura for the device as disclosed by Sakamoto et al. to form a coil to achieve desirable inductance values.
Regarding Claim 18, Sakamoto et al. shows the claimed invention as applied above but does not explicitly disclose the multilayer coil component is a multilayer common mode choke coil.  
Kitamura shows a coil component (Figs. 1-8) teaching and suggesting the multilayer coil component is a multilayer common mode choke coil (Col. 4, Lines 66-67 to Col. 5, Lines 1-18).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the multilayer coil component is a multilayer common mode choke coil as taught by Kitamura for the device as disclosed by Sakamoto et al. to reduce the impedance in the normal mode by improving magnetic coupling force between a pair of coil electrodes (Col. 2, Lines 62-65) and eliminating common mode noise (Col. 6, Lines 39-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837